DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-4, 7-18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 4, the prior art fails to teach the first and second sources are configured such that the first, second and third planar beams are detectable between about one foot and about ten feet from the apparatus using a planar beam sensor assembly, the planar beam sensor assembly comprising a plurality of sensors for determining at least two points in each of the first, second and third linear dimensions as claimed in independent claim 4.
Regarding claim 14, the prior art fails to teach detecting relative positions of the planar laser beam and the two cross-wise planar laser beams using a plurality of electronic sensors positioned between about one foot and about ten feet from the first and second laser sources, the plurality of electronic sensors each comprising a linear array of photosensors; and determining a parallel and non-parallel position of the detector with respect to the first and second laser sources based on the relative positions of the planar laser beam and the two cross-wise planar laser beams as claimed in independent claim 14.
Regarding claim 21, the prior art fails to teach a plurality of electronic sensors disposed to intersect the first planar beam and the two perpendicular cross-wise planar beams and the plurality of electronic sensors each comprise photosensors configured to detect two points of intersection for the first planar beam and for each of the two cross-wise planar beams beam as claimed in independent claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOON K SONG/Primary Examiner, Art Unit 2884